EXHIBIT 10.46

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) dated as of
November 1, 2006 is entered into by and between MSC-Medical Services Company, a
Florida corporation (the “Company”) and Mitch Freeman (“Employee”).

Recitals

The Company and the Employee were originally parties to that certain Employment
Agreement dated as of June 6, 2005 (the “Original Agreement”), and the Company
and the Employee desire to amend and restate the terms of the Original Agreement
as set forth herein.

Agreement

For and in consideration of the foregoing and the mutual covenants of the
parties herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

1. EMPLOYMENT. The Company hereby employs Employee to serve in the capacities
described herein, and Employee hereby accepts such employment and agrees to
perform the services described herein upon the terms and conditions hereinafter
set forth.

2. TERM. The employment of Employee under this Agreement, shall be for a period
of three (3) years from the date hereof (the “Initial Term”). Thereafter, this
Agreement shall automatically renew for successive one (1) year periods, unless
either party provides written notice to the other party of its intention to
terminate this Agreement thirty (30) days prior to the expiration of the term
(each a “Renewal Term” and together with the Initial Term, the “Term”). The Term
shall be subject to earlier termination in accordance with the terms and
conditions of this Agreement.

3. DUTIES. Employee shall serve as and have the title of Senior Vice
President—Pharmacy Services and shall have such duties as assigned by the Chief
Executive Officer from time to time. A summary of the duties and objectives of
such position shall be mutually agreed to and attached hereto as Exhibit A.
Employee agrees to devote his full business time, energy, skills and best
efforts to such employment while so employed. Nothing in this Agreement shall
preclude Employee from engaging in charitable and community affairs so long as,
in the reasonable determination of the Board, such activities do not interfere
with his duties and responsibilities hereunder or from serving, subject to the
prior approval of the Board, as a member of the board of directors or as a
trustee of any other corporation, association or entity.

4. COMPENSATION.

(a) Base Compensation. The Company shall pay Employee, and Employee agrees to
accept, an initial base compensation at the initial rate of Two Hundred Thousand
Dollars ($200,000) per year, in equal installments no less frequently than
monthly, through the Term (the “Base Compensation”). The Base Compensation shall
be reviewed by the Company annually and subject to increases according to the
performance of the Employee.



--------------------------------------------------------------------------------

(b) Annual Bonus Compensation. Beginning in fiscal year 2006, Employee shall be
eligible for an annual bonus based on the realization of financial and
performance goals of the Company and the Employee. The financial and performance
goals to be met by the Company and Employee shall be discussed and reduced to
writing in the form of a short-term incentive compensation plan each year.
Assuming satisfaction of such goals, the bonus will be a minimum of Forty
Percent (40%) of Employee’s Base Compensation.

(c) Stay Bonus. In the event that the assets relating to the Pharmacy Division
of the Company are divested from the Company prior to termination of this
Agreement (the “Pharmacy Event”) and the Company is no longer in control of such
assets following such Pharmacy Event, upon the closing of the Pharmacy Event,
the Company shall make a one-time lump sum payment of One Hundred Thousand
Dollars ($100,000) to the Employee.

5. BENEFITS.

(a) Generally. Employee shall be eligible for fringe benefits pursuant to any
pension, retirement, or other employee fringe benefit plan that the Company
makes available to employees of the Company and for which Employee will qualify
according to his eligibility under the provisions thereof, on the same basis as
is applicable to other similarly situated executive employees

(b) Health and Disability Insurance. Employee shall be entitled to participate
in health and disability insurance plans that the Company offers to other
employees of the Company from time to time, on the same basis as is applicable
to other similarly situated executive employees, consistent with past practice.

(c) Vacation. During the Term of this Agreement, Employee shall be entitled to
fifteen (15) paid vacation days, plus paid Company holidays and sick days in
accordance with the Company’s policies and procedures applicable to similarly
situated executive employees

6. EXPENSES. Except as otherwise agreed to herein, Employee shall be reimbursed
for all usual business expenses incurred on behalf of the Company, in accordance
with Company practices and procedures.

7. TERMINATION. The term of Employee’s employment under this Agreement may be
terminated prior to expiration of the Term provided in Section 2 hereof only in
accordance with the following sections.

(a) For Cause. This Agreement may be immediately terminated by the Company for
Cause. For purposes of this Agreement, the term “Cause” shall include, without
limitation, the termination of Employee by the Company as a result of the
existence or occurrence of one or more of the following conditions or events:

(i) the failure of Employee to perform his duties hereunder, or the breach of
any provision hereof, which failure or breach is not cured within ten (10) days
after written notice thereof to Employee;

 

2



--------------------------------------------------------------------------------

(ii) Employee’s willful misconduct in connection with the performance of his
duties as an employee or officer of the Company;

(iii) commission by Employee of any act of fraud or material misrepresentation
or a material act of misappropriation in connection with his duties as an
employee or officer of the Company;

(iv) commission of Employee of any crime which constitutes a felony;

(v) the entry of a judgment or order enjoining or preventing Employee from such
activities as are material or essential for Employee to perform his services as
required by this Agreement; or

(vi) willful and deliberate conduct or activities by Employee which could
foreseeably result in material damage to the business of the Company.

(b) Mutual. Employee’s employment under this Agreement may be terminated upon
mutual written agreement of the Company and Employee.

(c) Without Cause. The Company and the Employee shall have the right to
terminate this Agreement and the Employee’s employment with the Company at any
time without Cause.

(d) Death. In the event of the death of Employee, the employment of Employee
shall terminate immediately.

(e) Disability. If, during Employee’s employment with the Company, Employee
shall become permanently disabled and unable to perform his duties as required
herein (“Disability”) for a total of one hundred eighty (180) days in any twelve
(12) month period then the Company may, upon thirty (30) days written notice to
Employee, terminate Employee’s employment under this Agreement.

(f) Resignation for Good Reason. The Employee has the right to resign from his
employment with the Company for “Good Reason.” For purposes of this Agreement,
the term “Good Reason” shall mean the resignation of Employee as a result of the
existence or occurrence of one or more of the following conditions or events:

(i) The Company materially adversely changes Employee’s job functions, title or
role within the Company, as set forth in the Employee’s job description
contained in Exhibit A to this Agreement, without the prior written approval of
Employee, which shall be given at his sole discretion;

(ii) The Company reduces the amount of the Base Compensation to be paid by the
Company or the potential maximum amount of Annual Bonus Compensation that may be
earned by the Employee under this Agreement, without the prior written approval
of Employee, which shall be given in his sole discretion;

 

3



--------------------------------------------------------------------------------

(iii) The Company fails to perform its duties hereunder, or the breach of any
provision hereof by the Company, which failure or breach is not cured within ten
(10) days after written notice thereof to the Company; or

(iv) The assignment, reassignment, or relocation by the Company of Employee,
without Employee’s consent, to another place of employment more than 25 miles
from the current principal place of business of the Company.

8. SEVERANCE. In the event of the termination of Employee’s employment under
this Agreement for any reason, the Company shall provide the payments and
benefits to Employee as indicated below:

(a) With Cause or Voluntary Termination by Employee. If Employee is terminated
for Cause (as defined in Section 7(a) of this Agreement), or if Employee
voluntarily terminates his employment with the Company without Good Reason, the
Company shall be obligated only to continue to pay to Employee his Base
Compensation, if any, earned up to the date of termination and shall reimburse
Employee for any expenses to which Employee is due reimbursement by the Company
under Section 7 hereof up until the date of termination.

(b) Without Cause, Employee Resignation for Good Reason or Death or Disability.
In the event that the Company shall terminate Employee without Cause, the
Employee resigns for Good Reason, or upon the death or Disability of Employee,
the Company shall be obligated to continue to pay full Base Compensation to
Employee and provide employee benefits to Employee, on the same basis as existed
at the time of such termination, resignation, death or disability, including
payment of COBRA premiums if necessary to continue said benefits for a period of
nine (9) months after the date of termination, as if Employee had not been so
terminated.

(c) Termination Following a Pharmacy Event. In the event that the Company shall
terminate Executive without Cause at any time within six (6) months of the
closing of a Pharmacy Event and the party acquiring the assets in connection
with such Pharmacy Event (the “Acquiring Party”) does not offer Executive a
full-time position of employment with a financial package equal to at least 90%
of the Base Compensation and Bonus contained herein, the Company shall be
obligated to continue to pay full Base Compensation to Executive for a period of
one (1) year after the date of termination as if Executive had not been so
terminated. Notwithstanding the foregoing, in the event that Executive is
employed by the Acquiring Party at any time during such one (1) year period, the
Company shall not be required to make any further severance payments hereunder
from such date forward.

9. NONCOMPETITION; NONSOLICITATION. Employee agrees, to the extent and on the
terms set forth below, not to utilize his special knowledge of the business of
the Company and his relationships with customers and suppliers of the Company or
others to compete with the Company. For a period beginning on the date hereof
and ending two (2) years from the date on which the Employee ceases to be
employed by the Company (the “Noncompete

 

4



--------------------------------------------------------------------------------

Period”), the Employee shall not, except as an employee or agent of the Company,
engage or have an interest, anywhere in the United States of America or any
other geographic area where the Company did business as of the date hereof or at
any time during the Employee’s employment by the Company or in which its
products or services are or were marketed or sold alone or in association with
others, as principal, agent, partner, stockholder, or through the investment of
capital, lending of money or property, rendering of services or otherwise, in
the business of distributing, selling or marketing medical and pharmaceutical
supplies, equipment and services to the workers’ compensation industry or in any
other business competitive with that engaged in by the Company as of the date
hereof or by the Company at any time during Employee’s employment by the Company
(the “Business”). During the Noncompete Period, the Employee shall not, except
as an employee or agent of the Company, directly or indirectly, on behalf of
himself or any other person or entity, (A) call upon, accept business from, or
solicit the business, with respect to the provision of services to the workers’
compensation insurance industry, of (a) any person or entity who is, or who had
been at any time during the preceding two years or at any time during the
Employee’s employment by the Company, a customer of the Company or any successor
to the business of the Company (each a “Customer”), or otherwise divert or
attempt to divert any business from the Company or any successor or otherwise
induce, request, advise or persuade any Customer to cease to do business with or
reduce the amount of business which such Customer has customarily done or is
reasonably expected to do with the Company or any successor; or (B) recruit or
otherwise solicit or induce any person who is an employee of, or otherwise
engaged by, the Company, or hire any such person until one (1) year after such
person has left the employ of the Company, or any such successor or any person
with whom such person was placed for employment or engagement during the
preceding one year. The Employee shall not at any time, directly or indirectly,
except as an employee or agent of the Company, use or purport to authorize any
person or entity to use any name, mark, logo, trade dress or other identifying
words or images which are the same as or similar to those used currently or in
the past by the Company in connection with any product or service, whether or
not such use would be in a business competitive with that of the Company.
Notwithstanding anything to the contrary contained herein, the ownership or
control by the Employee of up to five percent of the outstanding voting
securities or securities of any class of a company with a class of securities
which are publicly traded shall not be deemed to be a violation of the
provisions of this Section. For purposes of this Section 9 only, the Company
shall only be defined as MSC – Medical Services Company and shall not include
any assignees of this Agreement.

10. CONFIDENTIALITY. The Employee acknowledges that the intellectual property
and all other confidential or proprietary information with respect to the
Company’s engagement in the business of distributing, selling or marketing
medical and pharmaceutical supplies, equipment and services to the workers’
compensation industry throughout the United States of America (the “Business”)
are valuable, special and unique. The Employee shall not, at any time after the
date hereof, except as an employee or agent of the Company, or except as
required by applicable law, disclose, directly or indirectly, to any person or
entity, or use or purport to authorize any person or entity to use any
confidential or proprietary information with respect to the Company or the
Business, whether or not for his own benefit, without the prior written consent
of the Company, including without limitation, information as to the financial
condition, results of operations, strategic partners, job applicants, job
candidates, persons placed for employment or engagement, customers, suppliers,
products, products under development, services, inventions, sources, leads or

 

5



--------------------------------------------------------------------------------

methods of obtaining new products or business, intellectual property, pricing
methods or formulas, cost of supplies, marketing strategies or any other
information relating to the Company or the Business which could reasonably be
regarded as confidential, but not including information which is or shall become
generally available to the public other than as a result of an unauthorized
disclosure by the Employee or a person or entity to whom the Employee has
provided such information. The Employee acknowledges that Company would not
enter into this Employment Agreement without the assurance that all such
confidential and/or proprietary information will be used for the exclusive
benefit of the Company.

11. NONDISPARAGEMENT. Neither the Employee nor the Company shall (and shall
cause the officers, directors, employees, shareholders, members, partners,
representatives and agents of any entity or business directly or indirectly
controlled by the Employee and the Company to not) commit any act or omission
that would tend to disparage or adversely affect the reputation of the other
party or any present or future subsidiaries, parents or affiliates of the other
party or any of their respective principals, officers, directors, shareholders,
members, employees, businesses or operations. Without in any way limiting the
generality of the foregoing, the Employee and the Company shall not (and shall
cause the officers, directors, employees, shareholders, members, partners,
representatives and agents of any entity or business directly or indirectly
controlled by the Employee and the Company to not) make any disparaging or
unfavorable statements to any third party, either orally or in writing,
regarding the other party or any present or future subsidiaries, parents or
affiliates of the other party or any of their respective principals, officers,
directors, shareholders, members, employees, businesses or operations.

12. ENFORCEABILITY OF RESTRICTIVE COVENANTS. The restrictions set forth in
Section 9 through 11 of this Agreement are considered by the parties hereto to
be reasonable for the purposes of protecting the value of the business and
goodwill of the Company and the Business. The parties acknowledge that the
Company would be irreparably harmed and that monetary damages would not provide
an adequate remedy to the Company in the event the covenants contained in this
Agreement were not complied with in accordance with their terms. Accordingly,
the Employee agrees that any breach or threatened breach by him of said
paragraphs shall entitle the Company to injunctive and other equitable relief to
secure the enforcement of these provisions, in addition to any other remedies
which may be available to them, and that the prevailing party in any litigation
to enforce same shall be entitled to receive from the other party reimbursement
for all attorneys’ fees and costs incurred in litigation to enforce these
provisions. In addition to its other rights and remedies, the Company shall have
the right to require the Employee, if he breaches any of the covenants contained
in this Agreement to account for and pay over to the Company all compensation,
profits, money, accruals and other benefits derived or received, directly or
indirectly, by such party from the action constituting such breach. If the
Employee breaches the restrictive covenants set forth in this Agreement, the
running of the time periods described therein shall be tolled for so long as
such breach continues. It is the desire and intent of the parties that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies of each jurisdiction in which enforcement is
sought. If any provisions of this Agreement relating to the time period, scope
of activities or geographic area of restrictions is declared by a court of
competent

 

6



--------------------------------------------------------------------------------

jurisdiction to exceed the maximum permissible time period, such time period,
scope of activities and/or geographic area, as the case may be, shall be reduced
to the maximum that such court deems enforceable. If any provisions of this
Agreement other than those described in the preceding sentence are adjudicated
to be invalid or unenforceable, the invalid or unenforceable provisions shall be
deemed amended (with respect only to the jurisdiction in which such adjudication
is made) in such manner as to render them enforceable and to effectuate as
nearly as possible the original intentions and agreement of the parties.

13. NOTICES. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and shall be effective when received if sent,
postage-prepaid, by certified or registered mail, return receipt requested, or
by overnight delivery service against receipt, to the addresses below or to such
other address as either party shall designate by written notice to the other:

If to Employee, to the address set forth below his name on the signature page
hereto.

If to the Company:

MSC-Medical Services Company

c/o Monitor Clipper Partners, LLC

Two Canal Park

Cambridge, MA 02141

Attn:    Peter S. Laino

with a copy to:

Ropes & Gray LLP

One International Place

Boston, MA 02110

Attn:    Winthrop G. Minot

14. ENTIRE AGREEMENT; MODIFICATION.

(a) This Agreement contains the entire agreement of the Company and Employee,
and the Company and Employee hereby acknowledge and agree that this Agreement
supersedes any prior statements, writings, promises, understandings or
commitments between the parties hereof, including, without limitation, the
Original Agreement.

(b) No future oral statements, promises or commitments with respect to the
subject matter hereof, or other purported modification hereof, shall be binding
upon the parties hereto unless the same is reduced to writing and signed by each
party hereto.

15. ASSIGNMENT. The rights and obligations of the parties under this Agreement
shall inure to the benefit of and shall be binding upon, and enforceable by, the
successors and permitted assigns of the parties. Notwithstanding anything
contained herein to the contrary, the Company shall have the right to assign
this Agreement to any of its subsidiaries, direct or indirect parents or other
affiliates. Except as otherwise set forth in this Agreement, neither party may
assign her or its rights or obligations under this Agreement without the prior
written consent of the other party.

 

7



--------------------------------------------------------------------------------

16. GOVERNING LAW; VENUE; INDEPENDENT REPRESENTATION. This Agreement shall be
governed by and construed in accordance with the domestic laws of the State of
Florida without giving effect to any choice or conflict of law provision or rule
(whether of the State of Florida or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Florida. The
parties agree that any and all actions arising under or in respect of this
Agreement shall be litigated in any federal or state court of competent
jurisdiction located in the County of Duval, State of Florida. By execution and
delivery of this Agreement, each party irrevocably submits to the personal and
exclusive jurisdiction of such courts for itself or himself, and in respect of
its or his property with respect to such action. Each party agrees that venue
would be proper in any of such courts, and hereby waives any objection that any
such court is an improper or inconvenient forum for the resolution of any such
action. Employee acknowledges and agrees that he has had the opportunity to seek
his own independent legal counsel to represent Employee’s interest in connection
with the transactions contemplated by this Agreement.

17. MISCELLANEOUS.

(a) The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or the interpretation of this Agreement.

(b) The failure of any party to enforce any provision of this Agreement shall in
no manner affect the right to enforce the same, and the waiver by any party of
any breach of any provision of this Agreement shall not be construed to be a
waiver by such party of any succeeding breach of such provision or a waiver by
such party of any breach of any other provision.

(c) Except as otherwise provided herein, in the event any one or more of the
provisions of this Agreement shall for any reason be held invalid, illegal or
unenforceable, the remaining provisions of this Agreement shall be unimpaired,
and the invalid, illegal or unenforceable provision shall be replaced by a
mutually acceptable valid, and enforceable provision which comes closest to the
intent of the parties.

(d) The prevailing party in any litigation brought to enforce the provisions of
this Agreement shall be entitled to reimbursement from the nonprevailing party
for reasonable attorney’s fees and costs incurred in connection with such
litigation.

(e) This Agreement may be executed in any number of counterparts, each of which
shall constitute an original and all of which together shall constitute one and
the same instrument.

[Signatures Appear on Following Page]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.

 

MSC-MEDICAL SERVICES COMPANY,

a Florida corporation

By:  

/s/ Joseph P. Delaney

Name:   Joseph P. Delaney Title:   Chief Executive Officer EMPLOYEE:

/S/ MITCH FREEMAN

MITCH FREEMAN Address:  

 

 

 

 

 

 

9



--------------------------------------------------------------------------------

EXHIBIT A

DUTIES AND OBJECTIVES

 

10